 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    GABRIEL ECKARD,

 9                                  Plaintiff,             CASE NO. C19-0879-RAJ

10           v.
                                                           ORDER DISMISSING ACTION
11    TY TRENARY, et al.,

12                                  Defendants.

13

14          The Court, having reviewed plaintiff’s civil rights complaint, the Report and

15   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

16   record, does hereby find and ORDER:

17          (1)     The Report and Recommendation is approved and adopted;

18          (2)     Plaintiff’s complaint (Dkt. 1-1) and this action are DISMISSED, with prejudice, for

19   failure to state a claim on which relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). The

20   Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g); and

21   //

22   //

23   //

     ORDER DISMISSING ACTION
     PAGE - 1
 1          (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 5th day of November, 2019.

 4

 5

 6
                                                         A
                                                         The Honorable Richard A. Jones
 7
                                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING ACTION
     PAGE - 2
